DETAILED ACTION
This action is responsive to the application No. 16/569,850 filed on September 13, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 with the associated claims filed on 11/15/2021 responding to the Office action mailed on 09/14/2021 has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Claims 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Accordingly, pending in this Office action are claims 1-4, 6-9, 11-13, 15-20, and newly added claims 22-24.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2008/0017968) in view of Yamano (US 2009/0008765).

Regarding Claim 1, Choi (see, e.g., Fig. 6), teaches a semiconductor device comprising:
a die 350 embedded in a first molding material 370, a first side (i.e., lower side) of the die 350 having die connectors (i.e., bond pads, see, e.g., par. 0034);
a first conductive pillar 320 embedded in the first molding material 370 and laterally spaced apart from the die 350 (see, e.g., par. 0037);
a redistribution structure 300 at the first side of the die 350, the die connectors being bonded to conductive features 310a of the redistribution structure 300 by solder 365;
a substrate 100 at a second side (i.e., upper side) of the die 350 opposing the first side (see, e.g., par. 0022) of the die 350, wherein the substrate 100 comprises:
100;
a via extending through the dielectric core 100 (see, e.g., par. 0039);
a first conductive line 110a along a first side (i.e., top side) of the dielectric core 100 distal from the die 350;TSMP20171185USo2Page 2 of 6
a second conductive line 110c along a second side (i.e., bottom side) of the dielectric core 100 facing the die 350 and electrically coupled to the via of the substrate 100,
a first dielectric layer 115 along the first side of the dielectric core 100 and covering the first conductive line 110a (see, e.g., par. 0022); and
a second dielectric layer 115 along the second side (i.e., bottom side) of the dielectric core 100 and covering the second conductive line 110c; and 
a first solder region 190 interposed between the first conductive pillar 320 and the substrate 100,
wherein:
the first solder region 190 extends continuously from the first conductive pillar 320 to the substrate 100,
the first solder region 190 extends through the second dielectric layer 115 and is in physical contact with the second conductive line 110c.
Choi does not show that first sidewalls of the first molding material contacting and extending along sidewalls of the first solder region are curved.

e.g., Fig. 11), who teaches curved first sidewalls (i.e., inner sidewalls) of the first molding material D1 contacting and extending along sidewalls of the first solder region AD2.  As the courts have held that changes in shape, without any criticality, are within the level of skill in the art.  According to the courts, a particular shape, is nothing more than one among numerous shapes that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Dailey, 149 USPQ 47 (CCPA 1976).
Accordingly, since the applicant has not established the criticality (see next paragraph below) of the claimed curved shape of the first sidewalls of the first molding material, it would have been obvious to one of ordinary skill in the art at the time of filing to have the claimed shape in Choi’s device as shown by Yamano.

CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed shape or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen shape or upon another variable recited in a claim, the applicant must show that the chosen shape is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”).  See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying “the need for caution in granting a patent based on the combination of elements found in the prior art.”).

Claims 1-4, 6-9, 13, 15-20, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Yamano (US 2009/0008765) in view of Choi (US 2008/0017968).

Regarding Claim 1, Yamano (see, e.g., Fig. 11), teaches a semiconductor device comprising:
a die 110 embedded in a first molding material D1, a first side (i.e., lower side) of the die 110 having die connectors 108 (see, e.g., pars. 0127-0128, 0134);
a first conductive pillar PS2 embedded in the first molding material D1 and laterally spaced apart from the die 110 (see, e.g., par. 0221);
a redistribution structure 100A at the first side of the die 110, the die connectors 108 being bonded to conductive features 105A of the redistribution structure 100A by solder 107 (see, e.g., pars. 0127, 0129);
a substrate 200 at a second side (i.e., upper side) of the die 110 opposing the first side of the die 110 (see, e.g., par. 0130), wherein the substrate 200 comprises:
201 (see, e.g., par. 0130);
a via 202 extending through the dielectric core 201 (see, e.g., par. 0130);
a first conductive line 203A along a first side (i.e., top side) of the dielectric core 201 distal from the die 110;TSMP20171185USo2Page 2 of 6
a second conductive line 203B along a second side (i.e., bottom side) of the dielectric core 201 facing the die 110 and electrically coupled to the via 202 of the substrate 200;
a first dielectric layer 204A along the first side of the dielectric core 201 and covering the first conductive line 203A (see, e.g., par. 0132); and
a second dielectric layer 204B along the second side (i.e., bottom side) of the dielectric core 201 and covering the second conductive line 203B (see, e.g., par. 0132); and
a first solder region AD2 interposed between the first conductive pillar PS2 and the substrate 200,
wherein:
the first solder region AD2 extends continuously from the first conductive pillar PS2 to the substrate 200,
first sidewalls (i.e., inner sidewalls) of the first molding material D1 contacting and extending along sidewalls (i.e., outer sidewalls of AD2) of the first solder region AD2 are curved (see, e.g., par. 0222).
Yamano does not show that the first solder region extends through the second dielectric layer and is in physical contact with the second conductive line.
e.g., Fig. 6), in similar package-on-package structures to those of Yamano, on the other hand, teaches that the first solder region 190 extends through the second dielectric layer 115 and is in physical contact with the second conductive line 110c so as to connect the internal connection solder ball 190 to the bump 320 of the lower unit package and to vertically stack a plurality of the unit packages P1.  The unit packages P1 may be electrically connected, thereby fabricating a stack type semiconductor package.  Moreover, because the bump 320 is formed, a height of the internal connection solder ball 190 may be reduced as compared to a structure without the bump 320.  Thus, a relatively small-sized solder ball 190 may be used, thereby providing relatively fine pitch between the solder balls 190 and realizing a relatively densely integrated semiconductor device (see, e.g., pars. 0025-0026).
It would have been obvious to one of ordinary skill in the art at the time of filing to have in Yamano’s device the first solder region extending through the second dielectric layer and is in physical contact with the second conductive line, as taught by Choi, so as to connect the internal connection solder ball to the bump of the lower unit package and to vertically stack a plurality of the unit packages, thereby fabricating a stack type semiconductor package.  Moreover, because the bump is formed, a height of the internal connection solder ball may be reduced as compared to a structure without the bump.  Thus, a relatively small-sized solder ball may be used, thereby providing relatively fine pitch between the solder balls and realizing a relatively densely integrated semiconductor device.

Regarding Claim 2, Yamano and Choi teach all aspects of claim 1.  Yamano (see, e.g., Fig. 11), teaches that a surface of the first conductive pillar PS2 distal from the redistribution structure 100A is closer to the redistribution structure 100A than the second side (i.e., upper side) of the die 110.  

Regarding Claim 3, Yamano and Choi teach all aspects of claim 2.  Yamano (see, e.g., Fig. 11), teaches that the first molding material D1 extends continuously from the redistribution structure 100A to the substrate 200, and wherein the first solder region AD2 is embedded in the first molding material D1.

Regarding Claim 4, Yamano and Choi teach all aspects of claim 1.  Yamano (see, e.g., Fig. 11), teaches an underfill material 109 between the die 110 and the redistribution structure 100A, wherein the underfill material 109 is different from the first molding material D1 (see, e.g., pars. 0128, 0134).  

Regarding Claim 6, Yamano and Choi teach all aspects of claim 1.  Yamano (see, e.g., Fig. 11), teaches that the first dielectric layer 204A and the second dielectric layer 204B are solder resist layers (see, e.g., par. 0132).

Regarding Claim 7, Yamano and Choi teach all aspects of claim 1.  Yamano (see, e.g., Fig. 11), teaches that the substrate 200 further comprises an external connector 207 at the first side (i.e., top side) of the dielectric core 201, the external connector 207 being electrically coupled to the first conductive line 203A (see, e.g., par. 0139).

Regarding Claim 8, Yamano and Choi teach all aspects of claim 7.  Yamano (see, e.g., Figs. 3, 11), teaches, a semiconductor package 300B bonded to the external connector 207 of the substrate 200 (i.e., substrate 200 of Fig. 11 as applied to Fig. 3), wherein there is a gap between the substrate 200 and a lower surface of the semiconductor package 300B facing the substrate 200,
wherein the semiconductor package 300B comprises:
a second substrate 200A;
a second die 307 attached to a first side (i.e., top side) of the second substrate 200A distal from the substrate 200, wherein a second side (i.e., bottom side) of the second substrate 200A facing the substrate 200 is spaced apart from the substrate 200, wherein a conductive pad 305B at the second side of the second substrate 200A is bonded to the external connector 207 of the substrate 200; and
a second molding material 312 on the first side of the second substrate 200A around the second die 307, wherein the second molding material 312 and the second substrate 200A have a same width such that sidewalls of the second molding material 312 are vertically aligned with respective sidewalls of the second substrate 200A. 

Regarding Claim 9, Yamano and Choi teach all aspects of claim 7.  Choi (see, e.g., Fig. 6), teaches that the first solder region 190 extends through the second dielectric layer 115 of the substrate 100 and is electrically coupled to the external connector 165 through the via of the substrate 100.

Regarding Claim 13, Yamano (see, e.g., Figs. 3, 11), teaches a semiconductor device comprising:
a redistribution structure 100A;
a first die 110 over the redistribution structure 100A, wherein a die connector 108 of the first die 110 is bonded to a conductive pad 103A of the redistribution structure 100A by a first solder material 107;
a conductive pillar PS2 over the redistribution structure 100A and adjacent to the first die 110, the conductive pillar PS2 being electrically coupled to the redistribution structure 100A;
a first molding material D1 over the redistribution structure 100A, the first molding material D1 being around the first die 110 and around the conductive pillar PS2;
a conductive joint AD2 over and bonded to the conductive pillar PS2, wherein the conductive joint AD2 is a solder region (see, e.g., par. 0222), wherein first sidewalls (i.e., inner sidewalls) of the first molding material D1 contact and extend along second sidewalls (i.e., outer sidewalls of AD2) of the conductive joint AD2, wherein the first sidewalls of the first molding material D1 are curved;
TSMP20171185USo2Page 4 of 12a first substrate 200 over the first molding material D1 and over the conductive joint AD2, wherein the first substrate 200 comprises a dielectric core 201 (see, e.g., par. 0130), a first conductive line 203B extending along a lower side of the dielectric core 201 facing the first die 110, and a first solder resist layer 204B along the lower side of the dielectric core 201 covering the first conductive line 203B,
300B bonded to a first side (i.e., top side) of the first substrate 200 (i.e., substrate 200 of Fig. 11 as applied to Fig. 3) distal from the first molding material D1 by a second solder material 207 (i.e., solder 207 of substrate 200A), wherein the semiconductor package 300B comprises:
a second substrate 200A;
a second die 307 attached to a first side (i.e., top side) of the second substrate 200A distal from the first substrate 200, wherein a second side (i.e., bottom side) of the second substrate 200A facing the first substrate 200 is spaced apart from the first substrate 200, wherein a conductive pad 305B at the second side of the second substrate 200A is bonded to an external connector 207 (i.e., solder 207 of substrate 200) of the first substrate 200 by the second solder material 207 (i.e., solder 207 of substrate 200A); and
a second molding material 312 on the first side of the second substrate 200A around the second die 307, wherein the second molding material 312 and the second substrate 200A have a same width such that sidewalls of the second molding material 312 are vertically aligned with respective sidewalls of the second substrate 200A.  
Yamano does not show that the conductive joint extends into the first solder resist layer and physically contacts the first conductive line. 
Choi (see, e.g., Fig. 6), in similar package-on-package structures to those of Yamano, on the other hand, teaches that the conductive joint 190 extends into the first solder resist layer 115 and physically contacts the first conductive line 110c so as to 190 to the bump 320 of the lower unit package and to vertically stack a plurality of the unit packages P1.  The unit packages P1 may be electrically connected, thereby fabricating a stack type semiconductor package.  Moreover, because the bump 320 is formed, a height of the internal connection solder ball 190 may be reduced as compared to a structure without the bump 320.  Thus, a relatively small-sized solder ball 190 may be used, thereby providing relatively fine pitch between the solder balls 190 and realizing a relatively densely integrated semiconductor device (see, e.g., pars. 0025-0026).
It would have been obvious to one of ordinary skill in the art at the time of filing to have in Yamano’s device the conductive joint extending into the first solder resist layer and physically contacting the first conductive line, as taught by Choi, so as to connect the internal connection solder ball to the bump of the lower unit package and to vertically stack a plurality of the unit packages, thereby fabricating a stack type semiconductor package.  Moreover, because the bump is formed, a height of the internal connection solder ball may be reduced as compared to a structure without the bump.  Thus, a relatively small-sized solder ball may be used, thereby providing relatively fine pitch between the solder balls and realizing a relatively densely integrated semiconductor device.

Regarding Claim 15, Yamano and Choi teach all aspects of claim 13.  Yamano (see, e.g., Figs. 3, 11), teaches that the first molding material D1 extends continuously from an upper surface of the redistribution structure 100A facing the first die 110 to a lower surface of the first substrate 200 facing the first die 110.  

Regarding Claim 16, Yamano and Choi teach all aspects of claim 15.  Yamano (see, e.g., Figs. 3, 11), teaches that the conductive pillar PS2 and the conductive joint AD2 comprise different materials, wherein an interface between the conductive pillar PS2 and the conductive joint AD2 is between the redistribution structure 100A and the first substrate 200 (see, e.g., pars. 0214, 0221, 0222).

Regarding Claim 17, Yamano and Choi teach all aspects of claim 13.  Yamano (see, e.g., Figs. 3, 11), teaches that the first substrate 200 further comprises a second conductive line 203A along an upper side of the dielectric core 201 distal from the first die 110, a second solder resist layer 204A along the upper side of the dielectric core 201, and a via 202 extending TSMP20171185USo2Page 4 of 6through the dielectric core 201, wherein the via 202 of the first substrate 200 is electrically coupled to the conductive joint AD2.  

Regarding Claim 18, Yamano (see, e.g., Figs. 3, 11), teaches a semiconductor device comprising:
a redistribution structure 100A having conductive pads 103A at a first side (i.e., top side) of the redistribution structure 100A;
a first substrate 200 having conductive features 203A/203B, wherein the first substrate 200 comprises a dielectric core 201 (see, e.g., par. 0130), a first conductive line 203B extending along a first side of the dielectric core 201 facing the redistribution structure 100A, and a first solder resist layer 204B along the first side of the dielectric core 201 covering the first conductive line 203B;
110 between the redistribution structure 100A and the first substrate 200, wherein die connectors 108 at a front side (i.e., lower side) of the first die 110 are attached to the conductive pads 103A of the redistribution structure 100A, and a backside (i.e., upper side) of the first die 110 is spaced apart from the first substrate 300;
a conductive pillar PS2 attached to the first side of the redistribution structure 100A, wherein the conductive pillar PS2 is spaced apart from the first die 110;
a solder joint AD2 over a top surface of the conductive pillar PS2 distal from the redistribution structure 100A, wherein the conductive pillar PS2 and the solder joint AD2 electrically couple the first substrate 200 to the redistribution structure 100A;
a first molding material D1 between the first substrate 200 and the redistribution structure 100A, wherein the first molding material D1 surrounds the first die 110, the conductive pillars PS2, and the solder joint AD2, wherein sidewalls (i.e., inner sidewalls) of the first molding material D1 contacting and extending along sidewalls (i.e., outer sidewalls of AD2) of the solder joint AD2 are curved; and
a semiconductor package 300B bonded to a first side (i.e., top side) of the first substrate 200 (i.e., substrate 200 of Fig. 11 as applied to Fig. 3) distal from the first molding material D1, wherein the semiconductor package 300B comprises:
a second substrate 200A bonded to the first side of the first substrate 200 by solder 207;
a second die 307 attached to a first side (i.e., top side) of the second substrate 200A distal from the first substrate 200; and
312 on the first side of the second substrate 200A around the second die 307. 
Yamano does not show that the solder joint extends into the first solder resist layer and is in physical contact with the first conductive line of the first substrate. 
Choi (see, e.g., Fig. 6), in similar package-on-package structures to those of Yamano, on the other hand, teaches that the solder joint 190 extends into the first solder resist layer 115 and is in physical contact with the first conductive line 110c of the first substrate 100, so as to connect the internal connection solder ball 190 to the bump 320 of the lower unit package and to vertically stack a plurality of the unit packages P1.  The unit packages P1 may be electrically connected, thereby fabricating a stack type semiconductor package.  Moreover, because the bump 320 is formed, a height of the internal connection solder ball 190 may be reduced as compared to a structure without the bump 320.  Thus, a relatively small-sized solder ball 190 may be used, thereby providing relatively fine pitch between the solder balls 190 and realizing a relatively densely integrated semiconductor device (see, e.g., pars. 0025-0026).
It would have been obvious to one of ordinary skill in the art at the time of filing to have in Yamano’s device the solder joint extending into the first solder resist layer and in physical contact with the first conductive line of the first substrate, as taught by Choi, so as to connect the internal connection solder ball to the bump of the lower unit package and to vertically stack a plurality of the unit packages, thereby fabricating a stack type semiconductor package.  Moreover, because the bump is formed, a height of the internal connection solder ball may be reduced as compared to a structure without the bump.  

Regarding Claim 19, Yamano and Choi teach all aspects of claim 18.  Yamano (see, e.g., Figs. 3, 11), teaches that the die connectors 108 are attached to the conductive pads 103A of the redistribution structure 100A by solder regions 107.  

Regarding Claim 20, Yamano and Choi teach all aspects of claim 19.  Yamano (see, e.g., Figs. 3, 11), teaches that the first molding material D1 extends continuously from the first side (i.e., top side) of the redistribution structure 100A to the first substrate 300.

Regarding Claim 22, Yamano and Choi teach all aspects of claim 18.  Yamano (see, e.g., Figs. 3, 11), teaches that the first substrate 200 further comprises a second conductive line 203A along a second side of the dielectric core 201 distal from the redistribution structure 100A, a second solder resist layer 204A along the second side of the dielectric core 201 covering the second conductive line 203A, and a via 202 extending through the dielectric core 201.  

Regarding Claim 23, Yamano and Choi teach all aspects of claim 22.  Yamano (see, e.g., Figs. 3, 11), teaches that the via 202 electrically couples the first conductive line 203B with the second conductive line 203A.  

Regarding Claim 24, Yamano and Choi teach all aspects of claim 1.  Choi (see, e.g., Fig. 6), teaches that a first portion (i.e., top portion) of the first solder region 190 extends into the second dielectric layer 115 of the substrate 100 and has straight sidewalls, and Yamano (see, e.g., Figs. 3, 11), teaches that a second portion (i.e., lower portion) of the first solder region AD2 contacts the first molding material D1 and has curved sidewalls, and wherein a bottom surface of the first solder region AD2 contacting the first conductive pillar PS2 is a flat surface.

Response to Arguments
Applicant's arguments filed on 11/15/2021 have been fully considered but are moot in view of the new grounds of rejection.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garces whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 
/Nelson Garces/Primary Examiner, Art Unit 2814